DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baloglu (2019/0189599).

    PNG
    media_image1.png
    616
    622
    media_image1.png
    Greyscale

As to claim 1, figures 2I-2K [0032-0075], Baloglu discloses:
1. A device comprising: 
    PNG
    media_image2.png
    14
    167
    media_image2.png
    Greyscale
 an interposer die 120 free from active devices therein; a first device 110 and a second device 110 bonded to the interposer die 120; an inorganic gap-fill region160 encapsulating the first device 110 and the second device 110 therein; first through-vias 150 penetrating through the inorganic gap-fill region 160, wherein the first through-vias 150 are electrically connected to the first device 110 and the second device 110 through the interposer die 120; a dielectric layer 132 over the first device 110, the second device 110, and the first  
    PNG
    media_image3.png
    14
    81
    media_image3.png
    Greyscale
 a polymer layer 136 ([0059] provides a list of selected materials) over the dielectric layer 132, wherein all dielectric materials underlying the polymer layer 136 and in the first package are inorganic materials; and an electrical connector (see markup fig 2K) over the polymer layer 136.  

As to claim 3, figures 2I-2K [0032-0075], Baloglu discloses:
3. The device of claim 1, wherein a first dielectric layer 132 of the first device 110 is bonded to a second dielectric layer of the interposer die 120, and a first bond pad of the first device 110 is bonded to a second bond pad of the interposer die 120.  


    PNG
    media_image4.png
    261
    604
    media_image4.png
    Greyscale


As to claim 4, figures 2I-2K [0032-0075], Baloglu discloses:
4. The device of claim 1, wherein the dielectric layer 132 is a low-k dielectric layer.  

As to claim 5, figures 2I-2K [0032-0075], Baloglu discloses:
5. The device of claim 1, wherein the first device 110 and the second device 110 are electrically interconnected through conductive lines in the interposer die 120.  

As to claim 6, figures 2I-2K [0032-0075], Baloglu discloses:
6. The device of claim 1, wherein the interposer die 120 comprises a metal line therein, and wherein one of the first through-vias is electrically connected to the first device 110 through the metal line.  

As to claim 7, figures 2I-2K [0032-0075], Baloglu discloses:
7. The device of claim 1, wherein the interposer die 120 comprises a substrate, and the interposer die 120 is free from through-vias penetrating through the substrate.  

As to claim 8, figures 2I-2K [0032-0075], Baloglu discloses:
8. The device of claim 1, wherein the inorganic gap-fill region comprises an upper portion overlapping the first device 110.  

Regarding claim 11, figures 1-2k [0032-0075], Baloglu discloses:
11. A device comprising: an interposer die 120; a device die 110 over and bonded to the interposer die 120; inorganic gap-fill materials160  encapsulating the device die therein; through-vias 150 penetrating through the inorganic gap-fill materials to land on metal pads of the interposer die 120, wherein the through-vias are electrically connected to the device die through the interposer die 120; a low-k dielectric layer132 over the device die 110 and the through-vias 150; metal features 134 in the low-k dielectric layer 132, wherein the metal features have damascene structures; a polymer layer 136 over the metal features 134, wherein all dielectric materials underlying the polymer layer 136 (It is noted that material for layer 136 is the same as layer 160) are inorganic materials, and wherein the polymer layer 136 [0059] is in physical contact with the low-k dielectric layer 132; and an electrical connector (see mark up figure) over the polymer layer 136.  

Regarding claim 12, figures 1-2k [0032-0075], Baloglu discloses:
12. The device of claim 11, wherein the inorganic gap-fill materials 160 comprise a portion directly over the device die 110 and underlying the low-k dielectric layer 132.  

Regarding claim 13, figures 1-2k [0032-0075], Baloglu discloses:
13. The device of claim 11, wherein the interposer die 120 is free from active device 110 therein.  

Regarding claim 14, figures 1-2k [0032-0075], Baloglu discloses:

14. The device of claim 13, wherein the interposer die 120 comprises a semiconductor substrate 105, and the interposer die 120 is further free from through-vias penetrating through the semiconductor substrate 105.  

Regarding claim 15, figures 1-2k [0032-0075], Baloglu discloses:
15. The device of claim 11, wherein the metal features are electrically connected to the device die through the interposer die 120.  

Regarding claim 16, figures 1-2k [0032-0075], Baloglu discloses:
16. The device of claim 11, wherein the metal features 134 have a damascene structure, with top surfaces of the metal features 134 being coplanar with a top surface of the low-k dielectric layer 132 (see mark up figure 2j).  

    PNG
    media_image5.png
    402
    662
    media_image5.png
    Greyscale


Regarding claim 17, figures 1-2k [0032-0075], Baloglu discloses:
17. A device comprising: 
    PNG
    media_image2.png
    14
    167
    media_image2.png
    Greyscale
 a first interconnect structure 120, wherein the first interconnect structure 120 is free from organic materials therein; a device die 110 over and bonding to the first interconnect structure 120, wherein the device die 110 is free from organic material therein, and wherein a first dielectric layer 129 in the device die is bonded to a second dielectric layer 129a in the first interconnect structure 120, and a first metal pad (see mark up figure above) in the device die 110 is bonded to a second metal pad in the first interconnect structure 120; an inorganic dielectric region 160 encircling the device die; and a second interconnect structure 130 over the device die  110 and the inorganic dielectric region 160, wherein the second interconnect structure 130 comprises a polymer layer 136; and a second package 200 (3rd die) bonded to the first package  100 through solder region (connector region, see mark up figure).  

Regarding claim 18, figures 1-2k [0032-0075], Baloglu discloses:
18. The device of claim 17, wherein the second interconnect structure 130 further comprises a low-k dielectric layer 132 underlying the polymer layer 136.  

Regarding claim 19, figures 1-2k [0032-0075], Baloglu discloses:
19. The device of claim 17, wherein the inorganic dielectric region 160 comprises a portion directly overlying the device die 110.  

Regarding claim 20, figures 1-2k [0032-0075], Baloglu discloses:
20. The device of claim 17 further comprising a semiconductor substrate 105 underlying the first interconnect structure 120, wherein the semiconductor substrate 105 is free from active devices 110 at surfaces of the semiconductor substrate, and the device die 110 is free from through-vias penetrating through the semiconductor substrate 105.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baloglu in view of Zhai (2013/0299973).
Regarding claim 2, figures 2I-2k, Baloglu discloses  a second package 200 over and bonded to the first package 100, wherein the second package 200 comprises: a third device die (see mark up fig 2K); a molding compound encapsulating the third device die therein (see mark up fig 2k); EXCEPT second through-vias penetrating through the molding compound, wherein one of the second through-vias is bonded to the electrical connector.  

Zhai discloses, figure 5, a device having second through-vias 144a/124a penetrating through the molding compound 140, wherein one of the second through-vias is bonded to the electrical connector 158.


    PNG
    media_image6.png
    310
    684
    media_image6.png
    Greyscale

    
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Baloglu to teachings of second through-vias penetrating through the molding compound, wherein one of the second through-vias is bonded to the electrical connector as taught by Zhai, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path and providing a robust interconnect structure.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 

	
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (2015/0287697) discloses a stacked chip package.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813